Exhibit 23.1 CONSENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” in the Registration Statement (Form S-3) and related Prospectus of XOMA Corporation for the registration of up to $100,000,000 of its common stock, preferred stock, debt securities and warrants and to the incorporation by reference therein of our reports dated March 14, 2012, with respect to the consolidated financial statements of XOMA Corporation, and the effectiveness of internal control over financial reporting of XOMA Corporation, included in its Annual Report (Form 10-K) for the year ended December 31, 2011, filed with the Securities and Exchange Commission. /s/ Ernst & YoungLLP August 22, 2012
